LOTTINGER, Judge.
This suit was instituted by Charles Jones for property damages resulting from a vehicular accident between two trucks. The defendants are Robert Aswell Farris, the driver of one of the vehicles involved in the accident, and Continental Casualty Company of Chicago the liability insurer of defendant Farris. A companion case entitled Jones v. Farris, La.App., 77 So.2d 736, was consolidated with this suit for trial and separate judgments were rendered below. A complete discussion of the issues involved, and of the conclusions of this Court, will be found in the opinion this day handed down in the companion suit.
For the reasons therein assigned, the judgment of the Lower Court, dismissing petitioner’s demand, is affirmed, all costs to be paid by the petitioner.
Judgment affirmed.